   Case
   Case1:19-cv-04615-VEC
        1:19-cv-04615-VEC Document
                          Document10
                                   6 Filed
                                     Filed05/20/19
                                           05/21/19 Page
                                                    Page11of
                                                          of22




5/21/2019                                 /s/ P. Canales
Case
Case1:19-cv-04615-VEC
     1:19-cv-04615-VEC Document
                       Document10
                                6 Filed
                                  Filed05/20/19
                                        05/21/19 Page
                                                 Page22of
                                                       of22
